
	
		II
		111th CONGRESS
		1st Session
		S. 2622
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on mixture
		  of calcium hydroxide, magnesium hydroxide, aluminum silicate, and stearic
		  acid.
	
	
		1.Mixture of calcium hydroxide, magnesium
			 hydroxide, aluminum silicate, and stearic acid
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Mixture of calcium hydroxide (CAS No. 1305–62–0), magnesium
						hydroxide (CAS No. 1309–42–8), aluminum silicate (CAS No. 70131–50–9), and
						stearic acid (CAS No. 57–11–4) (provided for in subheading
						3824.90.92)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
